10. China's policy and its effects on Africa (
- Before the vote on Amendment 5:
rapporteur. - (PT) Mr President, I wish to propose an amendment to Article 5 which involves a minor alteration to the text. The current text reads:
'calls on the EU to encourage the creation of an African Partnership Forum engaging all major donors and investors;'
(PT) and, following the amendment that I propose, it will read:
'calls on the EU to ensure that the African Partnership Forum engages all major donors and investors, namely China;'.
(PT) This amendment stems from the fact that we have realised that the African Partnership Forum has just been created and this is therefore a minor alteration which reflects the current situation. It was communicated to all colleagues and shadow rapporteurs and I have not been informed of any objections.
(Parliament rejected the oral amendment)